By the Court,

DIXON, C. J.
It seems so clear to us that the judgment below must be reversed for the reason stated in the first point of the defendant’s brief, that we deem it unadvisa-ble to express an opinion upon any of the others. It was neither averred nor proved that the plaintiff had sustained or was likely to sustain any private or special injury in consequence of the alleged obstruction of the highway. The injury complained of was common to the public at large; and if this action can be maintained, then every inhabitant can have his suit. Such is not the law, and the judgment must therefore be reversed and the cause remanded with directions that it be dismissed.
Ordered accordingly,